Jackson, Justice.
This action was brought against the clerk of the superior court of Chatham county and his sureties on his official bond. The breach declared on was his failure to take bond and security as required by law when the defendant dissolved the garnishment sued out in a case against him, and gave bond with his (defendant’s) wife as the only surety thereon. The jury returned, under charge of the court, a verdict for plaintiffs for fifteen hundred dollars, with interest, the whole amount of plaintiffs’ judgment against defendant, when the amount in garnishee’s hands subject to that judgment at the date of service of summons was only some $300.00, and there was no proof that any other sum had come into garnishee’s hands, or any effects up to his answer. Defendants thereupon made a motion for a new trial on several grounds; it was granted them, and plaintiffs excepted.
When analyzed these grounds really make three, and the question is, was the court right to grant the new trial on either of the three grounds ?
*7881. The first is predicated upon certain rulings of the court in regard to the right of the plaintiffs to amend on a motion they had made to enter up judgment on defendant’s bond to dissolve the garnishment. In the view we take of the case, it was wholly unnecessary to make the motion to enter up judgment on such a bond before the right of action accrued to the plaintiff; and therefore all the rulings thereon are out of this case, being immaterial to the legal results which must follow from the facts. The surety was the wife of the defendant; she could not stand -as surety for anybody, much less as the surety of her husband, by the plain provisions of the statute; and so it has been ruled by this court. Code, §1783; Saulsbury, Respess & Co. vs. Weaver, 59 Ga., 254. No judgment cculd be entered up on such a bond, and it was a mere idle consumption of time to make the attempt to do so.
2. Was the clerk liable on such a bond for his misfeasance in taking and filing it ? We think so.
For all his official blunders in discharge of official duty he is made liable by our statute. Code, §§266, 267, subsection 17, 3540. It has been argued that the exercise of his official duty in receiving and filing this bond is judicial, and therefore the clerk and sureties are not liable. The clerk is a ministerial officer. Every ministerial officer in such matters as taking bonds must to a certain extent judge; and thus be quasi a judicial officer in taking every bond, either in passing judgment on its legality or its sufficiency. The fact that the sheriff takes an illegal or an insufficient bond does not relieve him from liability; why should the same act relieve the clerk ? The one is an officer of the court just as the other is. He is subject to rule in office and out of office just as the sheriff is. Code, §§270, 271, 3952, 3953. Why then should the sheriff be liable for failure to take good bond and the clerk not be liable ?
Important matters — great rights — depend on the careful and faithful discharge of duty by both, especially in the matter of taking legal and sufficient securities where the duty of doing so devolves upon them. Public policy de*789mands that they be held to the discharge of these duties, and their sureties bargain that they will see to it that these duties are discharged. To take legal and sufficient bond in this ease was one of these duties. Code, §3510. To file it, it was necessary to take it; and to take and file it was the act which dissolved the garnishment.
3. What is the measure of damages ? To our minds it is plain. It is the actual loss sustained by the act of the clerk when he received and filed the bond. What is that actual loss? It is precisely what the plaintiffs would have recovered from the garnishee if the garnishment had not been dissolved.
What is that sum in this case ? It is $336.00 with interest thereon, and not the amount of the judgment. The amount of the judgment was $1,500.00, I believe, with interest, and that the jury found the damage to be. They found too much, and the court rightly awarded a new trial on this ground.
If, before garnishee made return or answer, more money or effects passed through its hands, then this garnishment would have bound that too, and plaintiffs’ damages would be increased pro tanto / but nothing of the sort appears in this record, and as matter of fact probably nothing of the sort exists. At all events, the answer shows so much in hand, the record shows the disposal of all of it by adjudication in court except this sum; prima facie on this proof this is all, and if there be more that' has passed through garnishee’s hands plaintiffs must show it. This has not been done. The fact that another bond might have been given with good security, had this ^been rejected by the clerk, is too contingent and remote to base damages upon. Code, §§3071, 3072, 3073. And in this case the idea is so remote as to appear wholly imaginary. The defendant was insolvent; who would go security for him but a confiding wife ?
It is our judgment, therefore, that the judgment granting the new trial on the the ground that the damages were wrongfully measured by the jury, be affirmed.
Judgment affirmed.